 

 

Case 3:21-cv-00798-X-BN Document9 Filed 06/11/21 Page J Of Batee SIAOCOURT
‘ DIS T OF TEXAS

:

FILED
IN THE UNITED STATES DISTRICT COURT JUN 11 2021
FOR THE DISTRICT OF TEXAS

 

 

 

 

CLERK, U.S. DISTRICT COURT

|
Cause No: 3-21*G¥-0079822.BN |

 

 

Joe Hunsinger
Plaintiff

V.

A&C CAPITAL INTERESTS, LLC.
Defendant

MOTION TO DISMISS
WITH PREJUDICE

COMES NOW the Plaintiff, hereby stipulates to dismiss this civil action with
Prejudice.

Submitted June 7, 2021

Joe alls
7216 CF Hawn Frwy.

Dallas, Texas 75217
Joe75217@gmail.com
214-682-7677

ERTIFICATE OF SERVICE

| hereby certify that service to Defendant or opposing counsel! will be
accomplished by the CM/ECF system or regular mail.

CY

Joe Hunsinger

7216 wn Frwy.
Dailas, Texas 75217
Joe75217@gmail.com
214-682-7677
 

. 4

Case 3:21-cv-00798-X-BN Document 9 Filed 06/11/21 Page 2 of 2 . PagelD 50

   

aE fegtfeepelegegE fet [Epa LU fege ppececnedfcg|fafal beg yy [ECE

VSN / YAAR80S

x. x .
STE ener a me ee TT eed te et orem me meee 8 seem pment te 8

Ieoc bb NIIP

%,

CVCSL XL ‘sejjeq
CSVT # 4S BIBWWOD OOTT

unos jeuapay

' 9 -GaANIS03u

re i

1:.2£Wd Tzo7 NAC e
OS¢ XL SvVTiva
DOPSd XL SVXELL H.LUON

ee

LIZSL SexaL ‘Sei|eG
AMJ4 UMEH 4D OTZL
Jabuisunpy 3of
